CONSENT ORDER
It appearing from the Petition that Respondent is a licensed attorney, subject to the jurisdiction of this Court under the Rule on Disciplinary Procedure; and it further appearing that Respondent suffers from a physical disability as described in the Petition that has incapacitated him from the practice of law, by consent of the Respondent and also counsel for the Petitioner, this Court finds that the *373Respondent is incapacitated from continuing to practice law due to illness and
It is therefore ordered that the Respondent, Frank Krystofer, Jr., be and hereby is transferred to disability inactive status on the grounds of the disability as described in the Petition, for an indefinite period and until the further Order of this Court.
And it is so ordered.